PER CURIAM.
The facts were not sufficiently developed in the record1 to permit the granting of a summary judgment for National Car Rental, or for the other defendant, Scott Michael Loeber.2 Therefore the entry of summary judgment is reversed and the cause remanded for further proceedings, which may include, (upon a proper record) consideration of further motions for summary judgments by any party.
The summary judgment under review is reversed with directions.

. Depositions which are not filed and noticed pursuant to 1.310(f)(3), Florida Rules of Civil Procedure, are not properly before a trial court at the time of consideration of a motion for summary judgment, particularly when they are not identified in the motion for summary judgment.


. Even though a summary judgment might have been proper for the owner of the vehicle (which we do not here decide) this would not automatically entitle the driver, defendant Loeber, to a summary judgment. State Farm Mutual Automobile Insurance Company v. Clauson, 511 So. 2d 1085 at 1086 n. 3 (Fla. 3d DCA 1987); Kaczmarek v. Kelly, 479 So.2d 222 (Fla. 5th DCA 1985); Hale v. Adams, 117 So.2d 524 (Fla. 1st DCA 1960).